Citation Nr: 0327107	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  03-09 127	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the RO which denied service connection for 
a back disorder.

The Board, in September 2003, granted the veteran's motion to 
advance the appeal on the docket.


REMAND

With respect to the claim of service connection for a back 
disorder, the Board observes that the veteran engaged in 
combat and he claims, in essence, that he injured his back in 
combat and that he also injured his back while unloading 
ammunition boxes in service.  A service medical record dated 
in September 1943 shows that the veteran was treated for back 
pain following loading ammunition.  A July 1944 service 
medical report reveals a diagnosis of shell fragment wound to 
the back; however, a November 1945 separation examination 
report noted that the veteran sustained a penetrating wound 
of the left shoulder in July 1944.  The report noted that he 
had a traumatic posterior scar over the left shoulder.   The 
veteran underwent VA psychiatric examination in November 
2002.  The psychiatrists noted that the veteran had multi-
site degenerative joint disease and low back pain.  He stated 
that he had reviewed the veteran's medical records, including 
the claims file.  It appears that the claims file may not 
contain all of the veteran's medical records, as there are no 
records on file which pertains to any treatment for a back 
disorder or for degenerative joint disease.  Given the 
psychiatrist's November 2002 report noting multi-site 
degenerative joint disease and low back pain, the veteran 
should be contacted in an effort to obtain all medical 
treatment records for a back disorder.  The veteran should 
also be scheduled for a VA orthopedic examination for the 
purpose of determining whether he currently has a back 
disorder which is related to service.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  With respect to the veteran's claim 
of service connection for a back 
disorder, the RO should send the veteran 
a letter that complies with the 
notification requirements as discussed in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, and which 
is consistent with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for a back disorder, 
since his discharge from active military 
service in 1945 to the present date.  
Obtain records from each health care 
provider the veteran identifies.  

3.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of determining the nature and etiology of 
any back disorder found.  The claims file 
should be made available to and reviewed 
by the examiner.  All indicated tests 
should be performed and all findings 
should be reported in detail.  If a back 
disorder is found, the examiner is asked 
to address the following questions: (1) 
whether his back disorder had its onset 
during service; (2) whether his low back 
disorder was caused by any injury or 
incident that occurred during service; 
and (3) Whether his low back disorder, to 
include degenerative joint disease, was 
manifested within one year following 
service.  The examiner should give a full 
rationale for the opinion.  In this 
regard, the opinion should be based on 
examination findings, historical records, 
including service medical records, and 
medical principles.  

4.  If the benefit sought on appeal is 
not granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until she is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



